FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company: GRAND PEAK CAPITAL CORP. Suite 900, 555 Burrard Street Vancouver, B.C., V7X 1M8 2. Date of Material Change: The material change described in this report occurred on October 31, 2008. 3. News Release: On October 31, 2008, Grand Peak Capital Corp. (the "Company") issued a news release through the facilities of Stockwatch.A copy of the news release announcing the material change is set out at Schedule "A" to this report. 4. Summary of Material Change: The Company completed a non-brokered private placement for 5,500,000 units on October31, 2008. Each unit consists of one common share of the Company and one share purchase warrant. Each warrant entitles the holder to purchase one common share of the Company at a price of US$0.23 for a term of two years from the date of issue of such warrant. The Company has raised in aggregate US$935,000 from the sale of the units priced at US$0.17 per unit. All securities issued with respect to the Private Placement will be subject to a hold period that expires four months and a day from the closing date in accordance with the rules and policies of the TSX Venture Exchange and applicable Canadian securities laws and such other further restrictions as may apply under foreign securities laws. The Company paid a finder’s fee to an arm’s length party in the aggregate amount of US$46,750, which represents an amount equal to five (5%) of the gross proceeds raised from the Private Placement 5. Full Description of Material Change: See attached news release at Schedule "A" to this report. 6. Reliance on Confidential Filing Provisions: Not applicable. 7. Omitted Information: Not applicable. 8. Executive Officer: The following executive officer of the Company is knowledgeable about the material change and this report and may be contacted respecting the material change and this report: Navchand Jagpal, Telephone: (604) 443-5059 9. Date of Report: November 12, 2008. SCHEDULE "A" FOR
